Exhibit 10.1

         
(WESTMORELAND COAL COMPANY LOGO) [c89064c8906401.gif]
WESTMORELAND COAL COMPANY
Manual of Policies:   Number: GP- 33

Revision Date: January 1, 2009
Supersedes: Previously Issued Letters & Memos
Approved Issuing Officer:

Original signed as Policy # GP-33 on file in Corporate Office
Name: Keith Alessi
Title: Chairman of the Board, President & CEO          
COMPENSATION
Title:
ANNUAL INCENTIVE PLAN (AIP)
     

1.   POLICY STATEMENT

Westmoreland Coal Company’s Annual Incentive Program (AIP) is designed to
compensate designated employees with annual financial incentives for the
accomplishment of key strategic goals and objectives intended to promote
financial performance, productivity and safety.

2.   ELIGIBILITY

You are an “Eligible Employee” if:

  •   You are an employee designated by Westmoreland Coal Company to be eligible

  •   You are an active full-time employee of the Company, scheduled to work at
least 40 hours per week

3.   DETERMINATION AND PAYMENT OF AIP PAYMENTS

The Company measures the accomplishments of our employees based on financial,
safety and individual components. The “Targeted Amount” of the incentive is
based on a percentage of the employee’s base salary relative to the employee’s
position within Westmoreland.

  •   Financial Goals — are based on Westmoreland attaining or exceeding its
budgeted operating income goals. Financial Goals have a threshold, target, and
double target.

  •   Safety Goals — are based on the actual Mine Safety & Health Administration
(MSHA) Reportable Incident Rate (RIR) for the coal industry (strip mines,
preparation plants and independent shops/yards). Safety Goals have a threshold,
target, and double target.

  •   Individual Goals — are based on achievement of individual objectives.

The components of Westmoreland’s Annual Incentive Plan (Financial Goals, Safety
Goals, and Individual Goals) have different weight and emphasis depending on
whether the employee is in Operations or Corporate. Employees have the
opportunity to earn more than 100% of their individual goals, based on exemplary
performance.
3.1 OPERATIONS MANAGEMENT
For those eligible employees in Operations, the following guidelines will apply
relative to their Annual Incentive Plan:

  •   Financial Goals: The Financial Goal is 40% of Targeted Amount based on the
Mine’s/Division’s budgeted Operating Income.

  •   Financial Threshold: Financial Threshold is defined as meeting the annual
budgeted Operating Income. 50% of the Financial Goal will be paid upon achieving
Financial Threshold. Under no circumstances will a payout of the Financial Goal
be made if Financial Threshold is not achieved.

  •   Financial Target: Financial Target is defined as exceeding Financial
Threshold by 7.5%. 100% of the Financial Goal will be paid upon meeting
Financial Target. Results that fall between Financial Threshold and Financial
Target will result in a prorated calculation between 50% and 100%.        
Financial Double Target: Financial Double Target is defined as exceeding
Financial Threshold by 15%. 200% of the Financial Goal will be paid upon
achieving Financial Double Target. Results that fall between Financial Target
and Financial Double Target will result in a prorated calculation between 100%
and 200%. 200% is the maximum payout of the Financial Goal even if Financial
Double Target is exceeded.

 

 



--------------------------------------------------------------------------------



 



                 
Title:
ANNUAL INCENTIVE PLAN (AIP)
  No.
GP – 33   Date Issued:
12/1/08   Supersedes
issued letters   Page 2 of 4

  •   Safety Goals: 30% of Targeted Amount will be based upon achieving the
following Safety Goals for each mine.

  •   Safety Threshold: Safety Threshold is defined as meeting the annual
National Mine Safety & Health Administration (MSHA) average for Reportable
Incident Rate (RIR) for the coal industry (strip mines, preparation plants, and
independent shops/yards). 50% of the Safety Goal will be paid upon achieving
Safety Threshold. Under no circumstances will a payout of the Safety Goal be
made if Safety Threshold is not met.

  •   Safety Target: Safety Target is defined as safety experience 25% better
than Safety Threshold. 100% of the Safety Goal will be paid upon achieving
Safety Target. Results falling between Safety Threshold and Safety Target will
result in a prorated calculation between 50% and 100%.

  •   Safety Double Target: Safety Double Target is defined as safety experience
50% better than Safety Threshold. 200% of the Safety Goal will be paid upon
achieving Safety Double Target. Results falling between Safety Target and Safety
Double Target will result in a prorated calculation between 100% and 200%. 200%
is the maximum payout of the Safety Goal, even if Safety Double Target is
exceeded.

  •   Individual Goals: The Individual Goal is 30% of Targeted Amount and will
be based on achievement of certain individual goals.

  •   The percentage payout will be evaluated on achievement of certain
individual goals established between the employee and his/her manager and will
be based on the employee’s overall performance evaluation. For the Individual
Goal, employees and their manager will select two goals for the purpose of the
AIP. These goals should be defined no later than March 31 of each applicable
year (or on the employee’s date of hire if later than March 31). All goals
should be “SMART” goals in that they are Specific, Measurable, Aligned,
Realistic, and Time-bound. The individual goals will require approval by the
Westmoreland President/CEO and VP of Human Resources and Administration.

  •   The individual goals cannot be related to safety or financial performance.
Further, there will be no payout for individual goals if a person is deemed
responsible for a material deficiency relative to the Sarbanes-Oxley Act (SOX).

3.2 CORPORATE MANAGEMENT
If an employee is considered to be an eligible corporate employee, the following
guidelines will apply relative to their Annual Incentive Plan:

  •   Financial Goals: The Financial Goal is 55% of Targeted Amount based on the
corporate’s budgeted Operating Income.

  •   Threshold: Threshold is defined as meeting the annual budgeted Operating
Income. 50% of the Financial Goal will be paid upon achieving Threshold. Under
no circumstances will a payout of the Financial Goal be made if Threshold is not
achieved.

  •   Target: Target is defined as exceeding Threshold by 7.5%. 100% of the
Financial Goal will be paid upon meeting Target. Results that fall between
Threshold and Target will result in a prorated calculation between 50% and 100%.

  •   Double Target: Double Target is defined as exceeding Threshold by 15%.
200% of the Financial Goal will be paid upon achieving Double Target. Results
that fall between Target and Double Target will result in a prorated calculation
between 100% and 200%. 200% is the maximum payout of the Financial Goal even if
Double Target is exceeded.

  •   Individual Goals: The Individual Goal is 45% of Targeted Amount and will
be based on achievement of certain individual goals.

  •   The percentage payout will be evaluated on achievement of certain
individual goals established between the employee and his/her manager and will
be based on the employee’s overall performance evaluation. For the Individual
Goal, employees and their manager will select two goals for the purpose of the
AIP. These goals should be defined no later than March 31 of each applicable
year (or on the employee’s date of hire if later than March 31). All goals
should be “SMART” goals in that they are Specific, Measurable, Aligned,
Realistic, and Time-bound. The individual goals will require approval by the
Westmoreland President/CEO and VP of Human Resources and Administration.

  •   The individual goals cannot be related to financial performance. Further,
there will be no payout for individual goals if a person is deemed responsible
for a material deficiency relative to the Sarbanes-Oxley Act (SOX).

 

 



--------------------------------------------------------------------------------



 



Page 3 of 4

4.   Important Plan Terms and Conditions:

  •   Any incentive or bonus award may be adjusted either up or down at the sole
discretion of the Westmoreland Coal Company’s CEO, based upon individual
performance and/or other factors regardless of whether it is earned in
accordance with this and/or any other document.

  •   Awards are capped at two times target for each Financial and Safety goals.

  •   All incentive awards granted will be calculated based upon the
participant’s base salary earned during the twelve months ending on December
31st of the applicable year.

  •   A participant must be employed by Westmoreland Coal Company or its
subsidiaries on the date the incentive payments are distributed in order to
receive any payment under the Plan.

  •   Incentive award checks will be distributed following completion of
Westmoreland Coal Company’s annual audit and approval of Westmoreland Coal
Company’s Compensation & Benefits Committee, typically at the end of the first
quarter of the subsequent year.

  •   Taxes, deferrals (401(k)) and distributions that are required to be
withheld by federal, state or local or other governmental authority shall be
deducted from all payments.

  •   Any incentive award for a newly hired or promoted participant will be
based upon the base salary earned from their date of hire to December 31st.

  •   No member of the Board of Directors or the Compensation and Benefits
Committee shall be liable for any action taken or determination made in good
faith with respect to AIP.

  •   Receipt of any portion of the incentive award is subject to all terms and
conditions described in this document.

  •   Participation in this Plan is neither a contract nor a guarantee of
continuing employment.

  •   This Plan may be modified, suspended or terminated at any time by
Westmoreland Coal Company.

 

 



--------------------------------------------------------------------------------



 



Page 4 of 4
ADDENDUM
WESTMORELAND COAL COMPANY ANNUAL INCENTIVE PLAN FOR NON-UNION EMPLOYEES

              Level   Position or Classification*   AIP %  
1
  • President/CEO     70 %
 
           
2
  • Chief Financial Officer     45 %
 
  • VP, Coal Operations        
 
           
3
  • General Counsel     40 %
 
  • Controller        
 
  • Vice Presidents of a Functional Area        
 
  • Mine Managers        
 
           
4
  • Directors of a Functional Area     30 %
 
  • Assistant General Counsel        
 
           
5
  • Managers of a Functional Area     20 %
 
           
6
  • Superintendents     15 %
 
  • Supervisors        
 
  • Other exempt salary personnel who are individual contributors        

 

 